Citation Nr: 0919137	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-33 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for a back 
disability, characterized by myositis, lumbar paravertebral 
muscles.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for 
hypertension.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for a 
psychiatric disability, characterized by depression and 
anxiety.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from 
December 1977 to March 1978. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which declined to grant the 
appellant's applications to reopen claims of service 
connection for myositis, hypertension, and depression and 
anxiety.  Timely appeals were noted with respect to that 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence dated February 2007, the appellant 
identified records from various VA facilities in Puerto Rico, 
the Castañer General Hospital, Dr. P.C., and Dr. M. at 
Hospital Adjuntas.  In June 2007, the appellant identified 
VAMC Orlando, VAMC Cleveland, and Hospital Yauco as also 
having records pertinent to his claims.  Although it appears 
that all of the records from VA facilities in Puerto Rico and 
Cleveland, Ohio, and the Castañer General Hospital have been 
obtained, the record reflects no attempts by the RO to obtain 
the other records identified by the appellant.  There is a 
February 2007 report by Dr. P.C., but no treatment notes.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Orlando (Florida) 
VAMC provide any records concerning the 
appellant's treatment for depression and 
anxiety, hypertension, and/or myositis.  
Any records obtained should be associated 
with the claims folder.  If such records 
are not available, a negative response 
should be obtained.
2.  After obtaining any necessary 
authorization from the appellant, request 
that Dr. P.C., Dr. M at Hospital Adjuntas, 
and Hospital Yauco provide any records of 
the appellant's treatment for myositis, 
hypertension and/or depression and 
anxiety. If such records are unavailable, 
a negative response should be obtained.

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the appellant and 
his representative (if any) must be 
provided a supplemental statement of the 
case.  The appellant must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 
